Opinion by
Tilson, J.
The record showed that certain of the hats in question, valued at less than $3 per dozen, are similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). Those imported and withdrawn for consumption prior to the Netherlands Trade Agreement (T. D. 48075) were held dutiable at 25 percent under paragraph 1504 (b) (5), and those imported and withdrawn for consumption subsequent to said trade agreement were hold dutiable at 12)4 percent under paragraph 1504 (b) (5) as amended. Protests sustained to this extent.